NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
CAROLYN E. O’CONNOR,
Plaintiff-Appellant,
V.
UNITED STATES,
Defen,do:n,t-Appellee.
2010-5013
Appeal from the United States Court of Federal
C1aims in case n0. 09-CV-116, Judge George W. Mi]ler.
ON MOTION
PER CURIAM.
0 R D E R
The United States moves to dismiss Caro1yn E.
O’Conn0r’s appeal as untimely
On August 7, 2009, the United States Court of Fed-
era1 Claims dismissed O’Connor’s complaint with preju-
dice for failure to state a claim within the c0urt’s
jurisdiction. The Court of Federal Claims determined
that, read generously, O'Connor‘s complaint was a chal-

O'CONNOR V. US 2
1enge to other judges' determinations in different cases
and raised tort claims outside of the court‘s jurisdiction.
The court also noted that O'Connor had filed ten law-
suits in seven months in the Court of Federal Claims and
that she had been sanctioned or barred by three district
courts for filing frivolous litigation The Court of Federal
Claims ordered that O'Connor must file a motion for leave
before filing additional complaints in the Court of Federal
Claims. The court informed O'Connor that any appeal of
its judgment must be filed within 60 days of the entry of
judgment On September 28, 2009, O’Connor moved the
court for reconsideration. Because that motion was not
Hled within 10 days of August 7, 2009, that motion did not
toll the time period for filing a notice of appeal from the
judgment. Fed. R. App. P. 4(a). '
On October 8, 2009, the court denied O’Connor’s mo-
tion for reconsideration. She filed a document entitled
"Objection to Order and Dismissal Appeal of Decision" on
October 20, 2009, more than 60 days from the date of
entry of judgment, but within 60 days from the date of
denial of O'Connor’s motion for reconsideration The
Court of Federal Claims transmitted the notice of appeal
to this court.
An appeal from a judgment of the Court of Federal
Claims must be filed within 60 days after the entry of
judgment unless the time to file is tolled by the filing of a
timely motion for reconsideration See 28 U.S.C. § 2522;
Fed. R. App. P. 4. As the Supreme Court has stated,
when the time for filing a notice of appeal is limited by
statute, such as in this case, the appeal period is manda-
tory and jurisdictional Bowles v. Ru,ssell, 551 U.S. 205
(2007) (the timely filing of a notice of appeal in a civil case
is a jurisdictional requirement that cannot be waived).
Because 0’Connor did not file a notice of appeal
within 60 days after entry of judgment, and because her

3 O'CONNOR V. US
motion for reconsideration did not toll the time to appeal
the judgment, we do not have jurisdiction to review the
judgment dismissing her complaint To the extent
O'Connor may be challenging the denial of her motion for
reconsideration, we affirm the denial of her motion. lt is
within the authority of the court to impose filing restric-
tions, see, e.g., Martin U. District of C'olumbia Court of
Appeals, 506 U.S. 1 (1992) (imposing filing restrictions for
frivolous requests for relief), and O'Connor has not con-
vinced this court in her briefs that the trial court should
have granted reconsideration.
Accordingly,
IT ls ORnERED THAT:
(1) The motion to dismiss -the appeal is granted in
part; this court does not have jurisdiction to review the
Court of Federal Claims‘ judgment. The order denying
O'Conn0r's motion for reconsideration is affirmed
(2) All sides shall bear their own costs.
FoR THE CoURT
AUG -2  /s/ Jan Horbaly
Date J an Horba1y
Clerk
cc: Carolyn E. O’Connor
David M. Hibey, Esq.
319  m ron
twigg - tom-cum
AUB 02 3@lU
.|AN HORBALY
GLERK